Citation Nr: 1506006	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial increased rating for the residuals of laryngeal cancer, currently 10 percent disabling. 

2. Entitlement to service connection for emphysema. 


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Togus, Maine. In that decision, the RO granted a claim of service connection for laryngeal cancer residuals and assigned a noncompensable rating. Also, the RO denied a claim of service connection for emphysema. In May 2012, the RO increased the rating for the laryngeal cancer residuals to 10 percent disabling (effective date of claim). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person. The Board shall decide an appeal only after affording the appellant an opportunity for a hearing. 38 U.S.C.A. §§ 7104, 7107(b) (West 2002). 

On the July 2012 appeal form, the Veteran requested a Board Videoconference hearing. In June 2014, his attorney renewed that request. The claim is remanded to schedule this hearing. 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veteran's Law Judge at the RO in the order that the request was received. Notify the Veteran and his representative of the date and time of the hearing. After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

